t c memo united_states tax_court allyn b smaaland and judy a smaaland petitioners v commissioner of internal revenue respondent docket no filed date joe alfred izen jr for petitioners m kathryn bellis for respondent memorandum findings_of_fact and opinion pugh judge respondent determined deficiencies in income_tax and penalties under sec_6663 as follows unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule continued penalty year deficiency sec_6663 dollar_figure big_number big_number dollar_figure big_number big_number petitioners conceded their tax_liabilities as determined by respondent for and respondent conceded that petitioners do not have a tax_liability for and are not liable for any penalties under sec_6663 for any of the years in issue the parties agreed at trial that the amounts of net_operating_loss carrybacks and carryforwards to be applied for and are computational issues therefore the only issue remaining is whether petitioner judy smaaland is entitled to relief from joint_and_several_liability for the conceded liabilities for and under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in montana at the time their petition was timely filed petitioners married in they separated for the last time in date and continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar divorced in throughout their marriage including for the years in issue they filed joint returns mrs smaaland has an associate’s degree in interior design and worked primarily in that field before and during the years in issue d j young assisted petitioners in using a web of entities to conduct business including mrs smaaland’s interior design business to own real_estate in montana and to hold assets in various accounts because the remaining dispute between the parties turns on mrs smaaland’s knowledge of and or involvement in certain transactions giving rise to petitioners’ tax deficiencies for the years in issue we review them in detail i petitioners’ business and investment transactions in mr young formed inside elegance llc inside elegance for mrs smaaland mrs smaaland was its operating manager and president and held a interest cambridge fund a nevada trust created by mr young held the remaining interest inside elegance began operations in in montana in the areas of new home development and interior design in mr young formed and incorporated allied administrators ltd allied administrators in nevada also in mr young created big sky land trust with allied administrators as its trustee both petitioners had signature_authority on big sky land trust’s account at first interstate bank in bozeman montana in big sky land trust purchased property in bozeman montana wildrose lane property that petitioners used as their personal_residence in mrs smaaland became allied administrators’ registered agent in montana in allied administrators was appointed trustee for cambridge fund petitioners held an interest in funds in a t d waterhouse investor services inc account t d waterhouse account for rothburg group a_trust in nevis west indies and an interest in funds held in a bank of nevis account bank of nevis account for rothburg group and century trust co ltd century trust reinhold sommerstedt and century trust were cotrustees of rothburg group petitioners were involved in business activities with mr sommerstedt during the years in issue mrs smaaland knew about the t d waterhouse account and knew that transfers including to accounts for which she had signature_authority were used to fund certain property acquisitions as described below she kept petitioners’ checkbook and provided records to petitioners’ tax_return_preparer although mr smaaland handled the relationship with the return preparer in date petitioners sold the wildrose lane property for dollar_figure through allied administrators as trustee for big sky land trust gross_proceeds of dollar_figure were sent from allied administrators to the bank of nevis account petitioners negotiated the sale and signed various documents relating to the listing and negotiations and they received dollar_figure in earnest money for the sale in date petitioners purchased another property in bozeman montana peace pipe property for dollar_figure through allied administrators as trustee of big sky land trust they paid earnest money of dollar_figure with two checks one signed by each of them drawn on big sky land trust’s first interstate bank account and dollar_figure came from the century trust account at the bank of nevis mr young as president of allied administrators signed the settlement statement and the closing instructions for the purchase but petitioners were involved in negotiating the purchase_price and signing various other documents to effect the purchase petitioners who continued to live together at times after their separation in then used the peace pipe property as their personal_residence throughout and adellyne enterprises inc adellyne enterprises was incorporated in montana in date mr smaaland was the sole owner of adellyne enterprises and mrs smaaland was its president and chief_executive_officer ceo the record does not identify the source of the remaining dollar_figure on date rothburg group wired dollar_figure from the century trust account at the bank of nevis to security title co ’s account at first security bank in bozeman montana for mr smaaland’s benefit on or about that same day adellyne enterprises used dollar_figure of these funds to purchase the budget rent-a-car franchise in bozeman montana during the years in issue adellyne enterprises did business as budget rent-a-car in bozeman montana mrs smaaland was president and ceo of adellyne enterprises and a signatory on its bank accounts she assisted with office work and hiring and wrote and signed checks for the company in and adellyne enterprises reported losses of dollar_figure and dollar_figure respectively which also were reported on petitioners’ joint income_tax returns for those years mrs smaaland began receiving a salary for helping with adellyne enterprises after a business manager quit in a form_w-2 wage and tax statement attached to the joint form_1040 u s individual_income_tax_return reported that adellyne enterprises paid wages to mrs smaaland of dollar_figure for the year no form_w-2 was attached to the or return admitted into evidence big sky design development llc was formed in montana in date with mrs smaaland as its registered agent wildrose investment corp wildrose investment was incorporated in montana in date with mrs smaaland as its registered agent and sole owner and the signatory on its checking account in date allied administrators as trustee for big sky land trust conveyed the peace pipe property to mrs smaaland by quit claim deed mrs smaaland did not report her receipt of this property on petitioners’ form_1040 in date bank of nevis wired dollar_figure for rothburg group to heritage bank in bozeman montana for wildrose investment’s and mrs smaaland’s benefit that same month mrs smaaland purchased another residence in bozeman montana chapman road property with a dollar_figure check drawn on the big sky land trust account at first interstate bank and dollar_figure in cash originally big sky land trust was identified on the buy-sell_agreement as the buyer of the chapman road property but an addendum changed the agreement to show mrs smaaland as the sole buyer petitioners then used this property as their residence in date wildrose investment used dollar_figure from its heritage bank account to purchase a condominium in gallatin county montana trakker condo mrs smaaland signed the associated documents for the purchase in date wildrose investment paid dollar_figure earnest money from its heritage bank account to purchase a lot west meadow lot wildrose investments eventually completed the purchase of the west meadow lot for dollar_figure in date in date mrs smaaland sold the peace pipe property for dollar_figure the sale was not reported on petitioners’ form_1040 in adellyne enterprises sold the budget rent-a-car franchise back to budget rent-a-car for dollar_figure in date wildrose investment sold the trakker condo receiving proceeds of dollar_figure in mrs smaaland was awarded the chapman road property and the west meadow lot as part of petitioners’ divorce settlement ii petitioners’ tax returns on their form_1040 on date each petitioner listed his or her occupation as self-employed but only mr smaaland reported self- employment income petitioners failed to report the following taxable amounts on their form_1040 ordinary dividends from the t d waterhouse account of dollar_figure taxable interest from the t d waterhouse account of dollar_figure and gross_receipts consisting of a dollar_figure wired from the bank of nevis account to the t d waterhouse account in date b dollar_figure wired from the bank of nevis account to security title co in date and c dollar_figure wired from the t d waterhouse account to the bank of nevis account in date these adjustments resulted in a liability of dollar_figure in income_tax and dollar_figure in self-employment_tax for a total deficiency of dollar_figure after reduction for the dollar_figure shown on petitioners’ return for petitioners filed their form_1040 on date on the return mrs smaaland reported that she received wages from wildrose investment of dollar_figure and had a net_loss of dollar_figure from four cat ranch a horse boarding operation she owned petitioners failed to report the following taxable amounts on their form_1040 ordinary dividends from the t d waterhouse account of dollar_figure taxable interest from the t d waterhouse account of dollar_figure and gross_receipts consisting of a dollar_figure wired from the bank of nevis account to big sky land trust’s account b dollar_figure wired from the bank of nevis account to wildrose investment and c dollar_figure wired from the t d waterhouse account to the bank of nevis account these adjustments resulted in a liability of dollar_figure in income_tax and dollar_figure in self-employment_tax for a total deficiency of dollar_figure after reduction for the dollar_figure shown on petitioners’ return for the stipulation of facts does not explain whether or how any of these amounts were offset in the calculation of petitioners’ liability the only issue remaining for decision is whether mrs smaaland is entitled to relief under sec_6015 from joint_and_several_liability for the foregoing liabilities for and she contends that she is liable only for the understatement_of_tax attributable to the dollar_figure wired from the bank of nevis account to wildrose investment as she is sole owner of that entity opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 see 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under subsection b or c a requesting spouse may seek equitable relief under subsection f this court has jurisdiction to review respondent’s denial of mrs smaaland’s request for equitable relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review and a de novo scope of review 132_tc_203 i relief under sec_6015 sec_6015 provides for relief from joint_and_several_liability for tax on a joint_return if five requirements are met a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive 119_tc_306 aff’d 101_fedappx_34 6th cir accordingly a failure to meet any one of these requirements prevents a requesting spouse from qualifying for relief id the requesting spouse generally bears the burden of proving entitlement to relief id pincite respondent concedes that mrs smaaland meets the requirements of subparagraphs a and e but contends that she failed to meet the requirements of subparagraphs b c and d sec_6015 requires that in signing the return the individual seeking relief did not know and had no reason to know of the understatement a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances at the time he or she signed the return could be expected to know that the return contained an understatement see eg 3_f3d_1342 9th cir emphasizing that standard is objective taking into account the particular circumstances rev’g tcmemo_1991_361 sec_1_6015-2 income_tax regs sec_6015 thus does not protect a spouse who turns a blind eye to facts readily available to her 114_tc_333 mrs smaaland held interests in the accounts involved in the transactions that gave rise to petitioners’ understatements for the years in issue at the time she signed the and returns she knew or had reason to know of the dividend and interest_income from the t d waterhouse account and of the transfers among the accounts to fund property and business_acquisitions mrs smaaland participated in transactions involving transfers between big sky land trust and the bank of nevis account she had signature_authority on big sky land trust’s bank account as the registered agent of its trustee allied administrators she bought and sold several properties using money from the t d waterhouse account and the bank of nevis account and used these properties as her personal_residence she later acquired sole ownership of certain of these properties while mrs smaaland claimed to have no knowledge of the transfer of dollar_figure from the bank of nevis account to fund adellyne enterprises’ purchase of the budget rent-a-car franchise at the time of the transfer she was president and ceo of adellyne enterprises she assisted with office work and hiring and wrote and signed checks for the company given mrs smaaland’s involvement with adellyne enterprises and her ownership_interest in the account that funded the franchise acquisition her professed lack of knowledge as to the funds used to acquire the franchise by the time she signed the form_1040 is not credible see deihl v commissioner tcmemo_2012_176 aff’d 603_fedappx_527 9th cir in deciding whether a taxpayer has carried her burden_of_proof witness credibility is an important consideration ishizaki v commissioner tcmemo_2001_318 see 58_tc_560 stating that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life moreover we are under no obligation to accept uncorroborated and self- serving testimony see 87_tc_74 we did not find mrs smaaland to be a credible witness and she offered no corroborating testimony or other evidence to support her own self-serving testimony that her involvement was low level and ministerial even if we accept her testimony that she did not know the specific source of funds and her involvement was minimal she certainly knew that adellyne enterprises had acquired the budget rent-a-car franchise with funds from somewhere as noted above she owned an interest in the account from which funds were transferred to make the purchase and she was involved in other transactions funded by transfers from these accounts on these facts therefore we find that mrs smaaland knew of the omitted income for and resulting in the understatements of tax for those years before she signed the tax returns for those years because we conclude that mrs smaaland cannot satisfy the requirements of sec_6015 we hold that she is not entitled to relief under sec_6015 see alt v commissioner t c pincite and because failure to satisfy any of the subparagraphs of sec_6015 precludes relief we need not consider the requirements of subparagraph b or d we note that the record is unclear as to whether mrs smaaland contests only the liability arising from the dollar_figure transfer to acquire the budget rent- a-car franchise or all of the tax_liability other than that associated with the dollar_figure transfer to wildrose investment we need not parse the record on this issue as we find ample evidence to support our conclusion that she knew of the other income giving rise to the understatement as well ii relief under sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 under sec_6015 generally any item that gives rise to a deficiency on a joint_return shall be allocated to the individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year the requesting spouse bears the burden of proving how much of any deficiency is allocable to him or her sec_6015 to be eligible for sec_6015 relief the requesting spouse must establish that the spouses filed joint returns for the years involved at the time the election for relief was made the spouses were legally_separated divorced or had not been members of the same household anytime during the previou sec_12 months and the request for relief was made within two years of the first collection activity see sec_6015 moreover no assets may be transferred between the spouses as part of a fraudulent scheme see sec_6015 respondent does not dispute that mrs smaaland meets these requirements relief under sec_6015 is not available if the commissioner proves by a preponderance_of_the_evidence that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency 116_tc_189 t he knowledge standard for purposes of sec_6015 is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir harrington v commissioner tcmemo_2012_ sec_1_6015-3 income_tax regs but the commissioner need not establish that the requesting spouse knew the tax consequences arising from the item giving rise to a deficiency or how the item was treated on the joint_return cheshire v commissioner t c pincite penfield v commissioner tcmemo_2002_254 wl at sec_1_6015-3 example income_tax regs the commissioner need not prove that the requesting spouse knew the source of the item rather the commissioner must demonstrate in the case of omitted income actual knowledge of receipt of the income sec_1_6015-3 iii income_tax regs among the factors that may be relied upon to establish actual knowledge is whether the requesting spouse jointly owned the property that resulted in the item id subdiv iv and a requesting spouse’s actual subjective knowledge may be established by circumstantial evidence in an appropriate case see culver v commissioner t c pincite n penfield v commissioner wl at we find that mrs smaaland had actual knowledge when she signed the joint tax_return of the receipt of funds to buy the budget rent-a-car franchise an account held for the benefit of both petitioners funded the acquisition of the franchise mrs smaaland served as an officer of adellyne enterprises which acquired and operated the franchise and performed office work and signed checks she admitted or stipulated involvement in other_property acquisitions funded by transfers from the various accounts and admitted to general knowledge of the accounts she offered no evidence that she lacked access to account statements or other information including statements from the various accounts she offered no testimony or other evidence to corroborate her self- serving testimony as to her minimal involvement and lack of knowledge as noted above we did not find her testimony credible and do not find it sufficient to overcome the other evidence that supports our finding that she had actual knowledge of the receipt of funds to acquire the franchise the dividend and interest_income earned on the accounts in which she held an interest in and and the other disputed fund transfers in those years as described above see penfield v commissioner tcmemo_2002_254 holding that the taxpayer’s uncorroborated and self-serving testimony was not enough to overcome the circumstantial evidence of his actual knowledge of omitted income consequently we hold that mrs smaaland is not entitled to relief under sec_6015 iii relief under sec_6015 if relief is not available to a requesting spouse under sec_6015 or c subsection f gives the commissioner discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 mrs smaaland bears the burden of proving that she is entitled to relief under sec_6015 see rule a see also porter v commissioner t c pincite the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 from joint_and_several_liability in revproc_2013_34 sec_4 2013_43_irb_397 we consult these guidelines when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances molinet v commissioner tcmemo_2014_109 sriram v commissioner tcmemo_2012_91 see 136_tc_432 porter v commissioner t c pincite we now analyze the facts under these procedures to determine whether mrs smaaland qualifies for equitable relief the revenue_procedure lists seven threshold conditions all of which a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions none of which applies in this case the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income see revproc_2013_34 sec_4 respondent concedes that mrs smaaland meets all but the last threshold condition mrs smaaland urges us to attribute to mr smaaland all but the tax_liability arising from the dollar_figure transfer to wildrose investment citing in support drayer v commissioner tcmemo_2010_257 in drayer the tax_liability at issue arose from a business owned and operated by the ex-husband mr drayer of the requesting spouse ms drayer ms drayer assisted with small tasks and performed some secretarial work for the business but was not an officer she was never paid_by the business id by contrast as we found above mrs smaaland served as an officer of adellyne enterprises moreover the tax_liabilities at issue arose not from the day-to-day operations of the franchise owned by adellyne enterprises but from a distribution to acquire that franchise from an account that mrs smaaland coowned or in connection with investments that mrs smaaland coowned and the property transactions in which mrs smaaland participated because the omitted income giving rise to the liabilities is attributable to mrs smaaland as well as mr smaaland we hold she does not qualify for equitable relief under sec_6015 see revproc_2013_34 sec_4 because we find that the omitted income is attributable to her we need not consider whether imposing the liability would cause an economic hardship as mrs smaaland claims in any event mrs smaaland failed to offer proof to substantiate her claim to reflect the foregoing decision will be entered under rule
